Atkinson, J.
In Temple Baptist Church v. Georgia Terminal Co., 128 Ga. 669 (5) (58 S. E. 157), it was held: “The bill of exceptions and record in the present case having been filed in the office of the clerk of the Supreme Court after the date when the docket of the term had been closed by order of the court, the case must be placed on the docket of the next term.” After rendition of the foregoing decision an act approved August 19, 1916, proposing an amendment to the constitution, provided: “All writs of error in the Supreme Court or the Court of Appeals, when received by its clerk during a term of the court and before the docket of the term is by order of the court closed, shall be entered thereon; when received at any other time, shall be entered on the docket of the next term; and they shall stand for hearing at the term for which they are so entered, under such rules as the court may prescribe, until otherwise provided by law.” Acts 1916, p. 19. The act containing this provision was duly ratified in the manner provided in the constitution for its amendment, and is now a part of the constitution. Giving effect to the former decision of this court and the constitution, it would be out of the power of the court to advance the ease under consideration for a hearing at the March term. As the record was not received by the clerk of the Supreme Court before the close of the docket for the March term, the case, in the language of the constitution, “shall be entered on the docket of the next term; and shall stand for hearing at the term' for which [it is] so entered.” While the case can not be advanced for a hearing at the March term, the request of the attorneys for the defendant in error, for as speedy hearing and determination as may be practicable, will be entertained and complied with during the October term.

All the Justices concur.